Citation Nr: 1705079	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-48 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a lower back disability claimed to be a result of improper treatment by VA Medical Center (VAMC) personnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1972 to August 1976, from August 1993 to September 1993, from December 1993 to February 1994, and from December 1994 to January 1995.  He also had service in the Idaho National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a hearing before the undersigned in October 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that in November 2008, a VA nurse practitioner improperly conducted a straight leg test which caused him to fall off of the examination table.  He asserts that he was not able to drive himself home after the appointment and was on bedrest for three and a half weeks following the examination.

The Board sought an advisory opinion in May 2016 from the Veterans Health Administration (VHA).  In September 2016, the Veteran submitted a medical opinion response form which indicates that he does not waive RO consideration of the additional evidence he submitted.  His evidence consisted of detailed arguments and a statement from his wife.  He requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  The Veteran has the right to have the new evidence considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.   Readjudicate the claim in light of pertinent evidence, to include the Veteran's argument and lay witness statement submitted in September 2016, as well as the July 2016 opinion obtained from VHA.

2.   If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

